Case 2:17-cv-08220-DMG-SK Document 76-5 Filed 11/15/19 Page 1 of 24 Page ID #:1654



1    HORTON, OBERRECHT, KIRKPATRICK & MARTHA
     Cheryl A. Kirkpatrick, Esq. (SBN 149906)
2    Peter C.L. Chen, Esq. (SBN 246720)
     3 Park Plaza, Suite 350
3    Irvine, CA 92614
     PH: (949) 251-5100
4    FX: (949) 251-5104
     Email: ckirkpatrick@hortonfirm.com / pchen@hortonfirm.com
5

6    Attorneys for Defendant Corona Seeds, Inc.
7

8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10

11    Agricola Cuyuma SA;                              CASE NO. 2:17-cv-8220 DMG (SKx)
      Corporacion Agricola Vinasol SAC;
12                                                     DECLARATION OF STEVE KOIKE
                          Plaintiffs,
13    v.                                               [Filed Concurrently with Notice of
                                                       Motion and Motion for Summary
14    Corona Seeds, Inc.;                              Judgment, or Alternatively, Partial
                                                       Summary Judgment; Separate
15                        Defendant.                   Statement of Uncontroverted Facts;
                                                       Declaration of Peter C.L. Chen;
16                                                     [Proposed] Order]
17                                                     District Judge: Hon. Dolly M. Gee
18                                                     Date: December 20. 2019
                                                       Time: 3:00 p.m. th
19                                                     Courtroom: 8C, 8 Floor
20
                                                       Complaint Served: December 21, 2017
21                                                     Trial Date: February 11, 2020
22                                                     Judge: Hon. Dolly M. Gee
                                                       Magistrate: Hon. Steve Kim
23

24

25
                             DECLARATION OF STEVE KOIKE

26
     I, Steve Koike, hereby declare and state as follows:

27
           1.     I am over eighteen (18) years of age. The following facts are within my

28
     personal knowledge except as to those matters stated upon information and belief, and
                                                   1
                                        DECLARATION OF STEVE KOIKE
Case 2:17-cv-08220-DMG-SK Document 76-5 Filed 11/15/19 Page 2 of 24 Page ID #:1655



1
     as to those I believe them to be true. If called as a witness, I could and would testify
2
     competently thereto.
3
            2.    I am a plant pathologist and director of a diagnostic plant pathology
4
     laboratory. I am currently the Director of TriCal Diagnostics. I have a M.S. in Plant
5
     Protection & Pest Management. I also have a B.S. in Plant Science, with a Plant
6
     Pathology Specialization. Attached as Exhibit “A” to this declaration is a true and
7
     correct copy of my CV.
8
            3.    I have reviewed the following documents that are part of this lawsuit:
9
      No.              Description
10
      1                Third amended complaint
11
      2                Exhibits to third amended complaint
12
      3                SGS test (April 2017)
13
      4                SGS Portugal test (May 2017)
14
      5                SGS Inspection Certificate & Certificate of Sampling
15
      6                Phytopathological Analysis (Dr. Luz Lenor Mattos Calderon)
16
                       (Corporacion Agricola Vinasol SAC)
17
      6                SENASA documents
18
      7                National Institute for Agricultural Innovation
19
      8                National Institute for Agricultural Innovation
20
      9                Phytopathological Analysis (Dr. Calderon) (Agricola Cuyuma S.A.)
21
                       (Analisis Semilla Sapphire)
22
      10               Phytopathological Analysis (Dr. Calderon) (Agricola Cuyuma S.A.)
23
                       (Analisis Semilla Snow)
24
      11               Eurofins Test from November 2015
25

26
            4.    I have also reviewed the following documents and resources:
27
      Title                                            Authors
28    Vegetable Diseases: A Color Handbook.            Koike, S. T., Gladders, P., and Paulus,
                                                   2
                                      DECLARATION OF STEVE KOIKE
Case 2:17-cv-08220-DMG-SK Document 76-5 Filed 11/15/19 Page 3 of 24 Page ID #:1656



1
     Manson Publishing Ltd., London, United             A. O. 2007.
2    Kingdom (North American distributor:
     Academic Press, Boston, MA).
3
     Diseases of Pea. Common Names of Plant             Hagedorn, D. J. 2000.
4    Diseases.
     https://www.apsnet.org/edcenter/resources/
5
     commonnames/Pages/Pea.aspx
6    Compendium of Pea Diseases, 2nd edition.           Kraft, J. M., and Pfleger, F. L. 2001.
     American Phytopathological Society Press.
7
     Edible pod pea production in California.           UC ANR Publication 7233.
8    Vegetable Research and Information
     Center.
9
     Isolation and partial characterization of an       Thanutong, P., Oku, H., Shiraishi, T.,
10   elicitor of pisatin production from spore          Ouchi, S. 1982.
     germination fluid of pea pathogen
11
     Mycosphaerella pinodes. Scientific reports
12   of the Faculty of Agriculture Okayama
     University 59:1-9.
13

14   Fungal Databases, U.S. National Fungus             Farr, D.F., & Rossman, A.Y.
15
     Collections, ARS, USDA. Retrieved
     August 11, 2019, from https://nt.ars-
16   grin.gov/fungaldatabases/
17
     Stemphylium sarciniforme: CMI
18   Descriptions of Pathogenic Fungi and
19
     Bacteria. No. 671. CAB International.

20   http://ipm.ucanr.edu/PMG/GARDEN/VEG University of California. IPM for peas.
21
     ES/peas.html

22   Stemphylium leaf spot: A new disease of            Koike, S. T. 2000.
23   spinach in California. National Spinach
     Conference. San Antonio, Texas.
24

25   Leaf spot disease of spinach in California         Koike, S. T., Henderson, D. M., and
     caused by Stemphylium botryosum. Plant             Butler, E. E. 2001.
26   Disease 85:126-130.
27
     Further characterization of the pathogen           Koike, S. T., O’Neill, N. R., and
28
     that causes Stemphylium leaf spot of               Camara, M. P. S. 2001.
                                                    3
                                    DECLARATION OF STEVE KOIKE
Case 2:17-cv-08220-DMG-SK Document 76-5 Filed 11/15/19 Page 4 of 24 Page ID #:1657



1
     spinach in California. National Spinach
2    Conference. Fayetteville, Arkansas.
3
     Stemphylium spp.: new host associations          O’Neill, N. R., Camara, M. P. S., Palm,
4    and phylogeny. 8th International Congress        M. E., Koike, S. T., and van Berkum, P.
     of Plant Pathology. Christchurch, New            2003
5
     Zealand.
6
     Screening for resistance to Stemphylium          Mou, B., and Koike, S. T. 2005.
7
     leaf spot disease of spinach. Germplasm
8    evaluation report for the Leafy Vegetable
     Crop Germplasm Committee. American
9
     Society for Horticultural Science annual
10   meeting. Las Vegas, Nevada.
11
     Vegetable Diseases: A Color Handbook.            Koike, S. T., Gladders, P., and Paulus,
12   Manson Publishing Ltd., London, United           A. O. 2007.
     Kingdom (North American distributor:
13
     Academic Press, Boston, MA).
14
     Stemphylium leaf spot of parsley in              Koike, S. T., O’Neill, N., Wolf, J., van
15
     California caused by Stemphylium                 Berkum, P., and Daugovish, O. 2013.
16   vesicarium. Plant Disease 97:315-322.
17
     Associated analysis and identification of        Shi, A. N., Mou, B. Q., Correll, J.,
18   SNP markers for Stemphylium leaf spot            Koike, S. T., Motes, D., Qin, J., Weng,
19
     (Stemphylium botryosum f. sp. spinacia)          Y. J., and Yang, W. 2016.
     resistance in spinach (Spinacia oleracea).
20   American Journal of Plant Sciences
21
     7:1600-1611.

22   Generos aislados durante el ano de 1971.         Requejo, H. V. Micoflora atmosferica
23
     Mycopathologia 56:15-20.                         de la ciudad de Trujillo (Peru) III.

24   Stemphylium sarciniforme. 1977.
25
     Distribution Maps of Plant Diseases. Map
     139.
26

27   Vegetable Diseases: A Color Handbook.            Koike, S. T., Gladders, P., and Paulus,
     Manson Publishing Ltd., London, United           A. O. 2007.
28   Kingdom (North American distributor:
                                                  4
                                    DECLARATION OF STEVE KOIKE
Case 2:17-cv-08220-DMG-SK Document 76-5 Filed 11/15/19 Page 5 of 24 Page ID #:1658



1
     Academic Press, Boston, MA).
2
     Diseases of Pea. Common Names of Plant Hagedorn, D. J. 2000.
3
     Diseases.
4    https://www.apsnet.org/edcenter/resources/
     commonnames/Pages/Pea.aspx
5

6    Compendium of Pea Diseases, 2nd edition. Kraft, J. M., and Pfleger, F. L. 2001.
     American Phytopathological Society Press.
7

8    Polyphastic taxonomy of a novel yeast           Montes, M. J., et al. 1999.
     isolated from Antarctic environment:
9
     description of Cryptococcus victoriae sp.
10   nov. System. Appl. Microbiol. 22:97-105.
11
     Stemphylium sarciniforme: CMI
12   Descriptions of Pathogenic Fungi and
     Bacteria. No. 671. CAB International.
13

14   7-029: Detection of Pseudomonas syringae
15
     pv. pisi on Pisum sativum (pea) seed.
     International Rules for Seed Testing.
16   Annex to Chapter 7: Seed Health Testing
17
     Methods. 2014.

18   Detection of Plant-Pathogenic Bacteria in  Fatmi, M., Walcott, R. R., and Schaad,
19
     Seed and Other Planting Material. Second N. W. 2017.
     edition. APS Press. St. Paul, Minnesota.
20   Diseases of Pea. Common Names of Plant Hagedorn, D. J. 2000.
21
     Diseases.
     https://www.apsnet.org/edcenter/resources/
22   commonnames/Pages/Pea.aspx
23
     Compendium of Pea Diseases, 2nd edition. Kraft, J. M., and Pfleger, F. L. 2001.
24   American Phytopathological Society Press.
25
     Laboratory Guide for Identification of    Schaad, N. W., Jones, J. B., and Chun,
26
     Plant Pathogenic Bacteria. Third Edition. W. 2001.
27   American Phytopathological Society Press.
28

                                                 5
                                   DECLARATION OF STEVE KOIKE
Case 2:17-cv-08220-DMG-SK Document 76-5 Filed 11/15/19 Page 6 of 24 Page ID #:1659



1
           5.     Eurofins tested sample seeds from Lot C242606 in November 2015. The
2
     testing revealed a germination rate of 87%. This test indicates only that, as of the time
3
     of testing, and on the tested seeds, that 87% of the seeds germinated under laboratory
4
     conditions. The germination rate of 87% does not indicate that 87% of the seed would
5
     germinate under “real world” field conditions, as germination is affected by a multitude
6
     of factors after the seed is received by the grower, including but not limited to: 1) Seed
7
     storage and handling (temperature extremes, moisture, sunlight exposure, etc.); 2)
8
     Length of storage; 3) Transportation conditions (exposure to heat, elements, etc.); 4)
9
     Proper ground preparation (soil tillage, drainage); 5) Proper planting method (damage
10
     to seed caused by equipment, planting depth); 6) Irrigation and soil moisture (delays in
11
     watering, improper timing, excess water); 7) Weather and environment during and after
12
     planting (temperature extremes, drying winds, rains); 8) Application of chemicals (i.e.
13
     improper herbicides, incorrect rates of herbicides, etc.); 9) Non-emergence (seed may
14
     have germinated but not emerged above ground) factors due to damage by soil-borne
15
     insects or infection by soil-borne pathogens; 10) Seed predation (seeds eaten by birds,
16
     etc.); 11) Mis-diagnosis of post-emergence problems as seed germination issues: field
17
     mis-diagnosis can occur as seeds may germinate and seedlings emerge but post-
18
     emergence disease or cultivation causes the emergent shoot to die or otherwise wither –
19
     this gives the appearance of germination failure when it is not. Importantly, laboratory
20
     germination rate is not a guarantor nor is it intended to mean that all seeds from that
21
     particular lot will actually germinate at the rate tested. Again, the lengthy list of factors
22
     outlined above can have a significant effect on whether a seed successfully germinates
23
     and becomes a viable plant. See Exhibit “B” attached to this declaration.
24
           6.     The “Servicio Nacional De Sanidad Agraria Centro De Diagnostico De
25
     Sanidad Vegetal” performed testing on the fruit, not the seed, in November 2016. The
26
     tests identified the presence of Stemphylium sarciniforme. Stemphylium sarciniforme
27
     is a “mold” type of fungus that commonly grows on dead organic matter and can be
28
     spread via spores in the air. While this fungus can be a contaminant on the outside
                                                    6
                                       DECLARATION OF STEVE KOIKE
Case 2:17-cv-08220-DMG-SK Document 76-5 Filed 11/15/19 Page 7 of 24 Page ID #:1660



1
     surfaces of large sized seeds, such as pea seeds, it does not infect the pea and does not
2
     cause any problems to pea seeds. This fungus can grow as a secondary colonizer on
3
     plant tissues damaged by factors such as weather extremes, insect feeding, senescence
4
     and decline of the plant, high salts and other field problems, and damage caused by
5
     production practices. Stemphylium sarciniforme is common around the world,
6
     including Peru. Importantly, Stemphylium sarciniforme is not pathogenic to peas. See
7
     Exhibit “C” attached to this declaration.
8
           7.     SGS-Portugal performed testing on seeds from the subject lot in April
9
     2017. The testing methodology was “next generation sequencing,” or “NGS.” The
10
     NGS test consists of a high-level DNA analysis of the object tested. However, NGS
11
     testing does not provide any information on whether the DNA is alive or dead. The
12
     presence of a particular fungus or bacterium, which was killed or otherwise died prior
13
     to planting, can and will show up in an NGS test. In short, using this method there is no
14
     way to discern between “dead” DNA versus “live” DNA. Since NGS is only detecting
15
     DNA, the test does not indicate if the actual fungus or bacterium was even present; the
16
     test may be detecting DNA present in dust or soil. In addition, none of the detected
17
     bacteria are pathogenic to peas. In fact, the bacteria identified in the test are commonly
18
     found in the environment (soil, dust, crop plants, weeds, etc.). As for three of the fungi
19
     identified, Stemphylium sp., Alternaria sp., and Cladosporium sp., these are common
20
     molds and not pathogenic to peas. As for Fusarium oxysporum, only one (1) strain out
21
     of hundreds is pathogenic to peas – the test provides no information on the specific
22
     strain. Fusarium oxysporum is a soil-borne fungus and is not seed-borne in peas. The
23
     presence of Fusarium oxysporum DNA indicates nothing more than the fact the seed
24
     was exposed to airborne dust or soil at some point in time. Sclerotinia sp. is soil-borne
25
     and only one species is pathogenic to peas. Again, the test provides no information on
26
     the specific species detected. Similarly, the presence of Sclerotinia DNA indicates
27
     nothing more than the fact the seed was exposed to airborne dust or soil. Cryptococcus
28
     victoriae is a yeast species that is not a pathogen to peas. Thanatephorus cucumeris is a
                                                   7
                                      DECLARATION OF STEVE KOIKE
Case 2:17-cv-08220-DMG-SK Document 76-5 Filed 11/15/19 Page 8 of 24 Page ID #:1661



1
     soil-borne fungus that can be pathogenic to peas. However, the presence of
2
     Thanatephorus cucumeris DNA again indicates little more than the seed possibly being
3
     exposed to airborne dust or soil at some point in time. Pythium species is a soil-borne
4
     fungus that can be pathogenic to peas. The presence of Pythium DNA indicates that the
5
     seed may have been exposed to airborne dust or soil at some point in time. It should be
6
     noted that the presence on seed of soil-borne fungi such as Pythium, Thanatephorus,
7
     Sclerotinia and Fusarium typically suggests that the identified fungus present as a
8
     contaminant and is dead and/or inactive. Notably, these fungi are pathogenic to peas
9
     only if contact is through the soil. However, it is important to note the NGS test does
10
     not identify whether any of the bacteria or fungi were alive – it merely identifies that its
11
     DNA was present at some point in time. See Exhibit “M” attached to the Declaration
12
     of Peter C.L. Chen.
13
           8.     I reviewed the testing performed by Dr. Luz Leonor Mattos Calderon, at
14
     the behest of Agricola Cuyuma S.A. The document is entitled “Analisis
15
     Fitopatologico” or “Phypathological Analysis.” This was testing performed on seeds
16
     from lot C242606. With respect to the fungi detected, none are pathogenic to peas. As
17
     for the bacteria testing, the pathogen recovery test was not performed in conformance
18
     with accepted international standards. Dr. Calderon employed the “direct plate”
19
     method, which is problematic because such a method does not allow for the proper
20
     recovery and isolation of possible bacterial pathogens, and allows non-pathogenic soft
21
     rot bacteria to take over the culture and cause misleading results; therefore, this method
22
     is not used or accepted by the international seed industry. The accepted methodology is
23
     the “seed wash assay,” which is appropriate because the resulting wash solution allows
24
     for extraction of suspect bacteria from seed, dilution of the wash solution so that
25
     bacteria can be isolated as single colonies, and avoidance of non-pathogenic soft rot
26
     bacteria that can result in misleading results. The pathogenicity test was similarly
27
     inappropriate and not in conformance with international standards. Pathogenicity tests
28
     for bacteria for peas requires injecting a pure colony (pure colonies are not attainable
                                                   8
                                      DECLARATION OF STEVE KOIKE
Case 2:17-cv-08220-DMG-SK Document 76-5 Filed 11/15/19 Page 9 of 24 Page ID #:1662



1
     using the direct plating method) derived from an isolated bacterium (singular) into pea
2
     tissue (this lab injected bacteria into Chinese cabbage and celery); testing for a pea
3
     pathogen involves inoculating peas, not other crop species. Finally, the inoculation
4
     results (soft rot reaction in inoculated plants and seeds) demonstrates that the lab did not
5
     recover and confirm the presence of the pathogenic bacterium Pseudomonas syringae
6
     pv. pisi (Psp). The Psp bacterium causes leaf spots and not soft rot (rapid decay of plant
7
     tissue due to the production of enzymes); the development of soft rot symptoms
8
     indicates presence of soft rot bacteria and other bacterial species, a problem that is
9
     unavoidable if a direct plate method is used. A major deficiency in the lab procedures
10
     was the omission of any characterization work to identify the species of bacteria
11
     recovered. International testing standards dictate that physiological analyses (reaction to
12
     UV light; growth on semi-selective media; oxidase and other LOPAT tests) be used on
13
     pure cultures to identify the bacterium; none of these steps were taken by this lab. See
14
     Exhibit “N” attached to the Declaration of Peter C.L. Chen.
15
           9.     I reviewed testing performed by Dr. Calderon at the behest of Corporacion
16
     Agricola Vina sol SAC. The document is similar entitled “Analisis Fitopatologico” or
17
     “Phytopathological Analysis.” The testing was performed on seed from lot C242606.
18
     With respect to the fungi detected, none of them are pathogenic to peas. As for the
19
     bacteria testing, the pathogen recovery test was not performed in conformance with
20
     accepted international standards. Dr. Calderon employed the “direct plate” method,
21
     which is problematic because such a method does not allow for the proper recovery and
22
     isolation of possible bacterial pathogens, and allows non-pathogenic soft rot bacteria to
23
     take over the culture and cause misleading results; therefore, this method is not used or
24
     accepted by the international seed industry. The accepted methodology is the “seed
25
     wash assay,” which is appropriate because the resulting wash solution allows for
26
     extraction of suspect bacteria from seed, dilution of the wash solution so that bacteria
27
     can be isolated as single colonies, and avoidance of non-pathogenic soft rot bacteria that
28
     can result in misleading results. The pathogenicity test was similarly inappropriate and
                                                   9
                                      DECLARATION OF STEVE KOIKE
     Case 2:17-cv-08220-DMG-SK Document 76-5 Filed 11/15/19 Page 10 of 24 Page ID
                                      #:1663


1
     not in conformance with international standards. Pathogenicity tests for bacteria for
2
     peas requires injecting a pure colony (pure colonies are not attainable using the direct
3
     plating method) derived from an isolated bacterium (singular) into pea tissue (this lab
4
     injected bacteria into Chinese cabbage and celery); testing for a pea pathogen involves
5
     inoculating peas, not other crop species. Finally, the inoculation results (soft rot
6
     reaction in inoculated plants and seeds) demonstrates that the lab did not recover and
7
     confirm the presence of the pathogenic bacterium Pseudomonas syringae pv. pisi (Psp).
8
     The Psp bacterium causes leaf spots and not soft rot (rapid decay of plant tissue due to
9
     the production of enzymes); the development of soft rot symptoms indicates presence of
10
     soft rot bacteria and other bacterial species, a problem that is unavoidable if a direct
11
     plate method is used. A major deficiency in the lab procedures was the omission of any
12
     characterization work to identify the species of bacteria recovered. International testing
13
     standards dictate that physiological analyses (reaction to UV light; growth on semi-
14
     selective media; oxidase and other LOPAT tests) be used on pure cultures to identify
15
     the bacterium; none of these steps were taken by this lab. See Exhibit “O” attached to
16
     the Declaration of Peter C.L. Chen.
17
           I declare under penalty of perjury under the laws of the State of California that
18
     the foregoing is true and correct and that this declaration is made this 15th day of
19
     November 2019, at Hollister, CA.
20

21

22

23                                            _________________________________
24                                                 Steve Koike
25

26

27

28

                                                   10
                                      DECLARATION OF STEVE KOIKE
Case 2:17-cv-08220-DMG-SK Document 76-5 Filed 11/15/19 Page 11 of 24 Page ID
                                 #:1664
Case 2:17-cv-08220-DMG-SK Document 76-5 Filed 11/15/19 Page 12 of 24 Page ID
                                 #:1665
Case 2:17-cv-08220-DMG-SK Document 76-5 Filed 11/15/19 Page 13 of 24 Page ID
                                 #:1666
Case 2:17-cv-08220-DMG-SK Document 76-5 Filed 11/15/19 Page 14 of 24 Page ID
                                 #:1667
Case 2:17-cv-08220-DMG-SK Document 76-5 Filed 11/15/19 Page 15 of 24 Page ID
                                 #:1668
Case 2:17-cv-08220-DMG-SK Document 76-5 Filed 11/15/19 Page 16 of 24 Page ID
                                 #:1669
Case 2:17-cv-08220-DMG-SK Document 76-5 Filed 11/15/19 Page 17 of 24 Page ID
                                 #:1670
Case 2:17-cv-08220-DMG-SK Document 76-5 Filed 11/15/19 Page 18 of 24 Page ID
                                 #:1671
Case 2:17-cv-08220-DMG-SK Document 76-5 Filed 11/15/19 Page 19 of 24 Page ID
                                 #:1672
Case 2:17-cv-08220-DMG-SK Document 76-5 Filed 11/15/19 Page 20 of 24 Page ID
                                 #:1673
Case 2:17-cv-08220-DMG-SK Document 76-5 Filed 11/15/19 Page 21 of 24 Page ID
                                 #:1674
Case 2:17-cv-08220-DMG-SK Document 76-5 Filed 11/15/19 Page 22 of 24 Page ID
                                 #:1675
     Case 2:17-cv-08220-DMG-SK Document 76-5 Filed 11/15/19 Page 23 of 24 Page ID
                                      #:1676


1
                                      PROOF OF SERVICE
2    STATE OF CALIFORNIA, COUNTY OF ORANGE
3          I am employed in the County of Orange, State of California. I am over the age of
4
     18 and not a party to the within action. My business address is: HORTON,
     OBERRECHT, KIRKPATRICK & MARTHA, 3 Park Plaza, Suite 350, Irvine,
5    California 92614.
6
           On November 15, 2019, I served the foregoing document described as:
7    Declaration of Steve Koike, on all interested parties in this action by placing a true copy
     thereof enclosed in sealed envelopes addressed as stated on the attached service list:
8
     [ ] BY MAIL – I deposited such envelope in the mail at Irvine, California. The
9
     envelope was mailed with postage thereon fully prepaid. I am “readily familiar” with the
10   firm’s practice of collection and processing correspondence for mailing. Under that
     practice it would be deposited with the U.S. Postal Service on that same day with
11
     postage thereon fully prepaid at Irvine, California in the ordinary course of business. I
12   am aware that on motion of the party served, service is presumed invalid if postal
     cancellation date or postage meter date is more than (1) day after the date of deposit for
13
     mailing in affidavit.
14
     [ X ] BY ELECTRONIC TRANSMISSION – I transmitted a PDF version of this
15
     document by electronic mail to the party(s) identified on the attached service list using
16   the e-mail address(es) indicated.
17
     [ ] BY OVERNIGHT DELIVERY – I deposited such envelope for collection and
18   delivery by Federal Express with delivery fees paid or provided for in accordance with
     ordinary business practices. I am “readily familiar” with the firm’s practice of collection
19
     and processing packages for overnight delivery by Federal Express. They are deposited
20   with a facility regularly maintained by Federal Express for receipt on the same day in the
     ordinary course of business.
21

22   [ X ] (Federal) I declare that I am employed in the office of a member of the bar of
     this Court at whose direction the service was made.
23

24         Executed on November 15, 2019, at Irvine, California.
25

26

27
                                                       Crystal Thompson
28

                                                  11
                                     DECLARATION OF STEVE KOIKE
     Case 2:17-cv-08220-DMG-SK Document 76-5 Filed 11/15/19 Page 24 of 24 Page ID
                                      #:1677


1
                                        SERVICE LIST
2
     Agricola Cuyuma SA v. Corona Seeds, Inc., et al.
3
     United States District Court Central District of California: 2:17-cv-8220 DMG (SKx)
4
      Panda Kroll, Esq.                             Co-Counsel for Defendant Corona
5
      Law Offices of Panda Kroll                    Seeds, Inc.
6     5999-B Ridgeview Street
      Camarillo, CA 93012
7
      Phone: (805) 764-0315; Fax: (805) 764-0339
8     Email: pkroll@pandakrollesq.com
      Bruce Alan Finck, Esq.                        Counsel for Defendant Corona Seeds,
9
      BENTON, ORR, DUVAL &                          Inc.
10    BUCKINGHAM
      39 N. California Street
11
      Ventura, CA 93001
12    Phone: (805) 648-5111; Fax: (805) 648-7218
      Email: bfinck@bentonorr.com
13
      Brian Nomi, Esq.                              Co-Counsel for Plaintiffs Agricola
14    Law Office of Brian Nomi                      Cuyuma SA and Corporacion Agricola
      215 E. Daily Drive, Suite 28                  Vinasol S.A.C.
15
      Camarillo, CA 93010
16    Phone: (805) 444-5960
      Fax: (805) 357-5333
17
      Email: briannomi@yahoo.com
18    Eduardo Ayala Maura, Esq.                     Co-Counsel for Plaintiffs Agricola
      Ayala Law P.A.                                Cuyuma SA and Corporacion Agricola
19
      1390 Brickell Avenue, Suite 335               Vinasol S.A.C.
20    Miami, FL 33131
      Phone: (305) 570-2208
21
      Fax: (305) 305-7206
22    Email: eayala@ayalalawpa.com
23
      Dale Dorfmeier, Esq.                          Counsel for Crites Seed, Inc.
      PETRIE, LEATH, LARRIVEE &
24    O’ROURKE, LLP
25
      6051 N. Fresno Street, Suite 110
      Fresno, CA 93710
26    Tel: (559) 498-6522
27
      Email: ddorfmeier@pllolegal.com

28

                                               12
                                    DECLARATION OF STEVE KOIKE
